GRIMM, Presiding Judge,
dissenting.
I dissent. The majority opinion usurps a legislative function by engrafting the Uniform Parentage Act (UPA) onto the Uniform Reciprocal Enforcement of Support Act (URESA). Further, by so doing, the State of Michigan is barred from recovering funds it has expended from the child’s alleged father.
I. Background
Affidavits and pleadings disclose the following. Mother and L.C.H. were married. L.C.H. filed pro se for divorce more than 30 days before November 16, 1984. Although mother was served, she did not file any pleadings.
On November 16, 1984, L.C.H. appeared pro se in circuit court in St. Charles County. Mother did not appear, and only L.C.H. testified. The trial court found that “no child was bom of the marriage of [L.C.H.] and [mother] and that [mother] is not pregnant.”
In the matter before us, mother’s sworn affidavit states: (1) child was conceived on December 13, 1984, as a result of sexual intercourse with defendant; (2) she did not have sexual intercourse with any other man 30 days before or 30 days after that date; (3) L.C.H. is not the natural father because they “did not have intercourse during the conception period;” (4) she told defendant he is the father of the child; and (5) defendant “admitted he is the father of the child.”
Further, her affidavit declares: (1) defendant “offered to pay for [any] abortion/medical expenses,” (2) he sent her cards or letters regarding her pregnancy and the child, and (3) she has three named witnesses to her relationship with defendant. Finally, she says that the child resembles defendant and defendant “came to Michigan in February to visit.”
Mother applied to the Michigan Department of Social Services for public assistance. She received her first check in June, 1991, when child was almost six years of age.
II. URESA Action
In April, 1992, at the Michigan Department of Social Services’ request, mother executed the necessary papers to initiate this effort to collect past and future child support from defendant. In June, 1992, this URESA action was filed in Michigan and sent to St. Charles County for further proceedings. The URESA action was then served on defendant.
In response, defendant filed a motion to dismiss. He alleged this action was barred by § 210.826.1(2),1 RSMo Supp.1988 (repealed in part 1993), the UPA statute of limitations. That section, adopted in 1987, and effective July 16, 1987, concerns the nonexistence of the presumed father and child relationship. It provides:
1. A child, his natural mother, ... or the division of child support enforcement may bring an action:
⅝ ⅜ ⅜: ⅜ ⅜ ⅜
(2) For the purpose of declaring the nonexistence of the father and child relationship presumed under [other sections,] only if the action is brought within a reasonable time after obtaining knowledge of relevant facts, but in no event later than five years *602after the child's birth. After the presumption has been rebutted, paternity of the child by another man may be determined in the same action, if he has been made a party.
Defendant argues that mother’s action against him is time-barred. First, he alleges mother did not bring an action against L.C.H., the presumed father, within five years; thus, L.C.H.’s presumption of fatherhood has never been rebutted. Second, he contends that more than five years have elapsed since child’s birth; thus, no action to declare the non-existence of the father and child relationship can be brought. As a result, defendant alleges that mother has not met the time requirements of § 210.826.1(2).
The majority opinion recognizes that a paternity action may be “brought under the URESA.” Op. at 599. Section 454.200.3 of Missouri’s URESA statute specifically provides that “the court may adjudicate the paternity issue.2”
Although acknowledging this provision, which Michigan also has,3 the majority holds that paternity must be “determined according to the procedures set forth in the UPA as adopted by the Missouri Legislature.” Op. at 600. This conclusion is erroneous for several reasons.
First, the majority relies on P.L.K v. D.R.K., 852 S.W.2d 366 (Mo.App.E.D.1993). P.L.K. is not applicable because it is not a URESA case. Rather, it involves declaratory judgment actions.
Second, by engrafting the UPA onto URE-SA, the majority opinion amends Missouri’s URESA statute. Legislative amendments should be made by the General Assembly, not this court. As our supreme court said in Metro Auto Auction v. Director of Revenue, 707 S.W.2d 397, 402 (Mo.banc 1986), “ ‘This Court may not engraft upon the statute provisions which do not appear in explicit words or by implication from other words in the statute.’” (quoting Wilson v. McNeal, 575 S.W.2d 802, 810 (Mo.App.E.D.1978)).
Third, neither the model URESA, nor URESA as enacted in Missouri or Michigan, requires the child to be a party. Yet, the UPA requires that the “child shall be made a party.” § 210.828.
This is particularly disconcerting in the present action. Michigan fully complied with both Missouri’s and its URESA statutes. Michigan has not enacted the UPA. Thus, under the majority’s holding, Michigan is penalized for not complying with Missouri’s UPA.
Fourth, child is not a party to this action. Thus, although the majority opinion says that “the procedures set forth in the UPA” must be followed, they were not followed here.
On a different note, one other concern needs to be mentioned. Missouri’s 1987 enactment of the UPA contains two sections on when actions may be brought, §§ 210.286 and 210.828. A portion of § 210.286 is quoted above; the other sections all relate to a “presumed father.”
Here, L.C.H. is the presumed father; however, mother’s affidavits say he is not the father. Further, at the divorce hearing, L.C.H. apparently told the court that he was not the father of any child with mother. Thus, even though an action by child could be brought against L.C.H., it apparently would be useless.
The other 1987 statute is § 210.828. Again, that statute speaks of actions when there is “no presumed father.” Thus, under the UPA, it appears that actions may be brought only when there is no presumed father. At best, it is unclear whether a child can bring an action under the UPA against a “father” when there is a presumed father.
As the majority notes, the General Assembly amended § 210.826 in 1993. The amendment deleted the five year limitation on actions for declaring the nonexistence of the father and child relationship. However, the *603statute still speaks of a child with no presumed father.
My concern is that the UPA as written, under both the original 1987 version and the 1993 amended statute, will not permit the child here to have the opportunity to have defendant declared his father. Such a result is fundamentally unfair.
A child who has not attained the age of majority should not be barred from having a person legally declared his father. How ironic it would be that a child of divorced parents is entitled to his parents’ support until age 18 or later, that a child is not competent to enter into a contract until age 18, and yet that an eight year old child is barred from having a person declared his father. Such cannot be the law.
Here, the child’s presumed father and natural mother both say that the presumed father is not child’s father. Mother says defendant is child’s father, he has admitted paternity, and he has visited the child. Mother and the State of Michigan should have the opportunity to prove these statements.
Some might ask what statute of limitations applies to this action to collect past and future child support. In Allen v. Allen, 270 S.W.2d 33 (Mo.Div. 2 1954), our supreme court applied the five year statute of limitations, § 516.120. Id. at 38. However, it also recognized that child support is an ongoing obligation, and that this statute bars only support due more than five years before the action was instituted. Id. See also § 516.-100.
Here, mother first received support from Michigan in June, 1991. Thus, the five year statute would not bar any payments Michigan made to mother for child.
If the question asked is what statute of limitations applies to child’s action to have defendant declared his father, it would again appear to be the five year statute. However, under § 516.170, a person under the age of twenty-one may bring an action within that time limit after attaining age twenty-one. Thus, child’s action would not be barred.
I would reverse and remand the trial court’s judgment.

. All references to this section are to RSMo Supp.1988 (repealed in part 1993). All other statutory references are to RSMo Cum Supp. 1993 unless otherwise indicated.


. Section 454.200.3 is identical to § 27 of the model URESA Act of 1968. See Rev. Unif. Reciprocal Enforcement of Support Act § 27, 9B U.L.A. 393 (1987).


. Section 16a, Revised Uniform Reciprocal Enforcement of Support Act, MCLA § 780.183 ("The court of this state when acting as a responding court may adjudicate the issue of paternity. ...”)